— Orders, Supreme Court, New York County, entered September 25, 1991 (David Saxe, J.), January 17, 1992 and April 17, 1992 (Elliott Wilk, J.) and the judgments of said court (Elliott Wilk, J.), entered March 12, 1992 and April 17, 1992, which, inter alia, awarded defendant counsel fees, maintenance and child support, unanimously affirmed, without costs.
The court properly awarded plaintiff maintenance and child support until the judicial declaration of change of custody on March 12, 1992 as well as counsel fees with respect to the litigation concerning such arrearages and custody. We have considered defendant’s remaining claims and find them to be without merit. Concur — Murphy, P. J., Sullivan, Rosenberger and Kupferman, JJ.